Motion granted in part and denied in part, and Order filed August 30, 2022.




                                         In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00341-CV
                                    ____________

                         GIZATE Y. ADELA, Appellant

                                           V.

               HAMILTON COURT CONDOMINIUM, Appellee


              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1113076

                                         ORDER

      Before the court is appellant’s motion to supplement the clerk’s record. See
Tex. R. App. P. 34.5(c)(1). Appellant seeks to supplement the record with a motion
he filed on November 22, 2021 and a notice he filed on February 21, 2022, which
do not appear in the appellate record.    All other documents requested by the motion
have been filed in supplemental clerk’s records.         Accordingly, the motion is
DENIED IN PART to the extent it requests documents beyond the referenced motion
and notice.
       The court GRANTS IN PART appellant’s motion and directs the Harris
County Clerk to file a supplemental clerk’s record on or before September 20, 2022
containing the motion filed with the trial court on November 22, 2021 and a notice
appellant filed with the trial court on February 21, 2022. If either of those omitted
items are not part of the case file, the county clerk is directed to file as part of the
supplemental clerk’s record a certified statement that the omitted item is not a part
of the case file.

                                        PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.